IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                Assigned on Briefs September 15, 2015 at Knoxville

              RONNIE L. JOHNSON v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Wilson County
                    No. 5600     Ben H. Cantrell, Senior Judge


             No. M2014-00247-CCA-R3-ECN – Filed November 24, 2015


The Petitioner, Ronnie L. Johnson, appeals as of right from the Wilson County Criminal
Court’s dismissal of his petition for a writ of error coram nobis. The Petitioner contends
that the coram nobis court abused its discretion in dismissing his petition. Discerning no
error, we affirm the judgment of the coram nobis court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ALAN E. GLENN, JJ., joined.

W. Michael Kilgore, Nashville, Tennessee (on appeal); and Lawrence Alan Poindexter,
Lebanon, Tennessee (at coram nobis hearing), for the appellant, Ronnie L. Johnson.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Senior Counsel;
Tom P. Thompson, Jr., District Attorney General; and Thomas Harwell Swink, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              FACTUAL BACKGROUND

       In 1982, the Petitioner was convicted of one count of aggravated rape and one
count of aggravated assault. The Petitioner received a life sentence for the aggravated
rape conviction. On direct appeal, this court affirmed the Petitioner’s aggravated rape
conviction but reversed his conviction for aggravated assault. State v. Johnson, 670
S.W.2d 634, 635 (Tenn. Crim. App. 1984). The Petitioner filed a timely petition for post-
conviction relief which was dismissed by the post-conviction court. This court affirmed
the dismissal of the Petitioner’s petition for post-conviction relief. Johnson v. State, 733
S.W.2d 525 (Tenn. Crim. App. 1987).
       Since then, the Petitioner has filed a second petition for post-conviction relief and
a petition for writ of habeas corpus which were both summarily dismissed. Ronnie
Johnson v. State, No. 01C01-9507-CC-00243, 1996 WL 611165 (Tenn. Crim. App. Oct.
24, 1996); Ronnie Johnson v. State, No. 01-C-019107CR00198, 1992 WL 158328 (Tenn.
Crim. App. July 9, 1992). The Petitioner also filed a petition for post-conviction DNA
analysis which was dismissed because “there were no exhibits to be tested.” Ronnie L.
Johnson v. State, No. M2002-03033-CCA-R3-PC, 2004 WL 101629, at *1 (Tenn. Crim.
App. Jan. 16, 2004).

       In 2009, the Petitioner filed the instant petition for a writ of error coram nobis. To
understand the Petitioner’s claim, a brief discussion of the background of the Petitioner’s
conviction is needed. In the early 1980s, there were a series of rapes in Lebanon which
were believed to have been committed by the same perpetrator. The perpetrator was
deemed “the Southside Rapist” by the press. One of these rapes occurred in May 1981.
Police found the light bulb from the victim’s back porch light partially unscrewed and
were able to recover fingerprints from that light bulb. The police were unable to match
the fingerprints to a suspect at that time.

        In March 1982, another rape occurred. The Petitioner was identified as a suspect
in that rape, and his fingerprints were compared to the ones recovered from the light bulb
in 1981. The Petitioner’s fingerprints matched those found on the light bulb. The
Petitioner was indicted for the March 1982 rape in case number 5600 and for the May
1981 rape in case number 5601. The State sought to try the two cases together, but the
trial court severed the cases.

       The Petitioner was tried for the March 1982 rape, and at his trial, evidence was
introduced that the victim identified the Petitioner as her attacker based on his voice, that
the victim’s blood was found on socks recovered from the Petitioner’s home, and that the
Petitioner’s car was seen parked near the victim’s house “during the approximate time of
the rape.” Based upon that evidence, the Petitioner was convicted. The Petitioner was
never tried for the May 1981 rape.

       The Petitioner claimed that, at a parole hearing in 2008, he “professed [his]
innocence” and was asked by a member of the parole board why his “fingerprints [were]
found in the victim’s home” if he was innocent. The Petitioner testified at the coram
nobis hearing that, until the 2008 parole hearing, he did not “know anything about [any]
fingerprints.” The Petitioner also testified that after the 2008 parole hearing, he was
given newspaper articles his family had collected in which one of the prosecutors and the
lead investigator referred to fingerprint evidence being used during the Petitioner’s trial.

     The Petitioner eventually learned that District Attorney General Tom P.
Thompson, Jr., who had assisted in his prosecution, had sent a letter to the parole board
                                             -2-
stating that, among the other evidence discussed above, fingerprint evidence had been
used to obtain the Petitioner’s conviction. The Petitioner admitted at the coram nobis
hearing that the prosecutors “didn’t mention fingerprints” during his trial. However, the
Petitioner argued that based upon the newspaper reports and General Thompson’s letter
to the parole board, the fingerprint evidence from the May 1981 rape “somehow was
used” in his trial for the March 1982 rape or provided to the jury.

        General Thompson testified at the coram nobis hearing and admitted that when the
Petitioner was up for parole in 2003, he sent a letter to the parole board stating that the
evidence at trial “consisted of fingerprint identification, voice identification, and blood
tests.” General Thompson admitted that when the Petitioner came up for parole again in
2008, he sent a copy of his 2003 letter and stated that his opinion was the same that the
Petitioner should not be paroled.

        General Thompson testified that he wrote both letters shortly before the
Petitioner’s parole hearings and that he did not review the case file before writing the
letters. General Thompson explained that he simply confused the evidence from the May
1981 rape, which was never tried, with the evidence from the March 1982 rape. General
Thompson testified that he did not recall the fingerprint evidence from the May 1981 rape
being mentioned or presented to the jury during the trial for the March 1982 rape.
General Thompson recalled that the only mention of fingerprints during the trial was by
the Petitioner’s trial counsel, who noted that the Petitioner’s fingerprints did not match
any of those found in the victim’s house.

        General Thompson was asked about a newspaper article from 2002 which stated
that the Petitioner’s conviction “hung not just on the bloody socks [recovered from his
home], but [on] fingerprint evidence too,” and quoted the other prosecutor as saying that
they “had fingerprints on a light bulb.” General Thompson testified that the other
prosecutor “was probably” seventy-five in 2002 and that he “might have made the same
mistake” General Thompson had. General Thompson reiterated that he remembered “the
trial and . . . [the] evidence” and that the fingerprint evidence from the May 1981 rape
was not used at trial.

       Sheriff Terry Ashe testified that he was the former sheriff of Wilson County and
that he was the chief detective of the Lebanon Police Department at the time of the rapes.
Sheriff Ashe testified that he was the lead investigator of the rapes and that he did not
recall any fingerprint evidence being used during the Petitioner’s trial. Sheriff Ashe
admitted that a 2008 newspaper article stated that he said “investigator[s] had also found
fingerprints that connected [the Petitioner] to the crime.” Sheriff Ashe testified that when
he spoke to the reporter, he was speaking “about the entire series of sexual assaults that
occurred” and not just the one for which the Petitioner was convicted. Sheriff Ashe

                                            -3-
reiterated that “[f]ingerprints didn’t have anything to do with [the Petitioner’s]
conviction.”

       The coram nobis court issued a written order dismissing the petition. In its order,
the coram nobis court stated that it had reviewed the trial transcript and “that there was no
testimony [about] fingerprints connecting the [P]etitioner to the crime” and that while
“some of the [trial] exhibits are missing, the transcript testimony used to authentic the
exhibits [did] not in any way refer to fingerprint evidence.” 1 The coram nobis court
further stated that “the only mention of fingerprints in the transcript was from a State’s
expert” who testified that the Petitioner’s fingerprints were not found on any of the items
recovered from the crime scene. The coram nobis court accredited the testimony of
General Thompson that “he was simply mistaken twenty-one years later when he tried to
recall the trial evidence” and concluded that there was “no credible proof that bogus
fingerprint evidence was somehow shown to the jury in secret.”

                                               ANALYSIS

       On appeal, the Petitioner contends that the coram nobis court abused its discretion
in dismissing his petition for a writ of error coram nobis. The Petitioner argues that
General Thompson’s letters to the parole board and newspaper articles written in 2002
and 2008 constitute newly discovered evidence that the jury was secretly provided with
fingerprint evidence from the May 1981 rape at some point during the Petitioner’s trial
for the March 1982 rape. The State responds that the coram nobis court did not abuse its
discretion in dismissing the petition.

       A writ of error coram nobis is an extraordinary remedy available only under very
narrow and limited circumstances. State v. Mixon, 983 S.W.2d 661, 666 (Tenn. 1999).
A writ of error coram nobis lies “for subsequently or newly discovered evidence relating
to matters which were litigated at the trial if the judge determines that such evidence may
have resulted in a different judgment, had it been presented at the trial.” Tenn. Code
Ann. § 40-26-105(b); see State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App. 1995).
The purpose of a writ of error coram nobis “is to bring to the court’s attention a
previously unknown fact that, had it been known, would have resulted in a different
judgment.” Wilson v. State, 367 S.W.3d 229, 234-35 (Tenn. 2012).

      The decision to grant or deny the writ rests within the discretion of the trial court.
Teague v. State, 772 S.W.2d 915, 921 (Tenn. Crim. App. 1988). “A court abuses its

1
  The record also contains a motion to withdraw filed by the attorney who represented the Petitioner at the
coram nobis hearing. In the motion, the attorney states that he reviewed the trial transcript and the State’s
file and that he “did not see in any records where fingerprint evidence from [the May 1981 rape] was used
in the prosecution of” the March 1982 rape.
                                                    -4-
discretion when it applies an incorrect legal standard or its decision is illogical or
unreasonable, is based on a clearly erroneous assessment of the evidence, or utilizes
reasoning that results in an injustice to the complaining party.” Wilson, 367 S.W.3d at
235.

       The Petitioner’s argument is that, at some point during his trial, without his
knowledge or being recorded in the trial transcript, the fingerprint evidence from the May
1981 rape was secreted to the jury and used to convict him. The record clearly belies this
claim. The coram nobis court found in its review of the trial transcript that no fingerprint
evidence was introduced at trial. Likewise, there is no mention of fingerprint evidence in
this court’s opinion affirming the Petitioner’s conviction. See Johnson, 670 S.W.2d at
634.

       Both General Thompson and Sheriff Ashe testified that the fingerprint evidence
from the May 1981 rape was not used at the trial for the March 1982 rape. Even the
Petitioner admitted that the prosecutors “didn’t mention fingerprints” during his trial.
The coram nobis court found that the only mention of fingerprints during the Petitioner’s
trial was from an expert witness who testified that the Petitioner’s fingerprints were not
found on any of the items collected from the crime scene.

       With respect to the newspaper articles cited by the Petitioner and General
Thompson’s letters to the parole board, General Thompson testified that he simply
conflated the evidence from the May 1981 rape with the evidence from the March 1982
rape and that the other prosecutor likely did the same when he spoke to a reporter.
Sheriff Ashe testified that when he discussed this case with a reporter in 2008, he spoke
“about the entire series of sexual assaults that occurred” and not just the one for which
the Petitioner was convicted. The coram nobis court accredited this testimony in its order
dismissing the petition. Accordingly, we conclude that the coram nobis court did not
abuse its discretion in dismissing the petition.

                                     CONCLUSION

       Upon consideration of the foregoing and the record as a whole, the judgment of
the coram nobis court is affirmed.



                                                  _________________________________
                                                  D. KELLY THOMAS, JR., JUDGE




                                            -5-